DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed 01/28/2022 have been entered. Claims 2-34 remain pending in the application. 
 
Applicant’s argument, solely due to the amendments, filed 01/28/2022, with respect to the specification have been fully considered and are persuasive. Therefore, the previous objections to the specification, set forth in the previous office action mailed 10/28/2021, have been withdrawn. 
Applicant’s arguments, solely due to the amendments, with respect to the rejection(s) of claim(s) 16 and 32 under 35 U.S.C. 112(a) have been fully considered and are persuasive. Therefore, the previous rejection set forth in the previous office action mailed 10/28/2021 has been withdrawn. 
Applicant’s arguments, with respect to the rejection(s) of claim(s) 2-17, 28, and 30-32 under 35 U.S.C. 112(b) have been fully considered and are persuasive. Therefore, the previous rejection set forth in the previous office action mailed 10/28/2021 has been withdrawn. 



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview, and follow up email, with John Griffith (Reg. No. 44,134) on 04/22/2022. 

The application has been amended as follows: 
2. (Currently Amended) A system, comprising: 
memory configured to store one or more knowledge elements, each knowledge element corresponding to a data vector representing a pattern of interest; and 
one or more processors implementing logic configured to: 
identify a dithered pattern entirely outside of a region of search in waveform data; 
generate one or more dithered knowledge elements based on the dithered pattern; 
search for occurrences of the pattern of interest in the waveform data by comparing input vectors derived from the waveform data to the one or more data vectors and by comparing the input vectors with the one or more dithered knowledge elements; 
record, for each occurrence of the pattern of interest found in the waveform data, one or more measurements corresponding to one or more characteristics of the occurrence of the pattern of interest; 
Attorney Docket No.: NLIDP003C12 Serial No.: 16/844,849record, for each occurrence of the pattern of interest found in the waveform data, a point in the waveform data corresponding to the occurrence of the pattern of interest or a range of the waveform data corresponding to the occurrence of the pattern of interest; and 
generate search results, the search results identifying at least some occurrences of the pattern of interest and, the corresponding one or more measurements.  
18. (Currently Amended) a computer-implemented method, comprising:
identifying a dithered pattern entirely outside of a region of search in waveform data; 
generating one or more dithered knowledge elements based on the dithered pattern; 
searching for occurrences of a pattern of interest in the waveform data by comparing input vectors derived from the waveform data to the one or more data vectors and by comparing the input vectors with the one or more dithered knowledge elements; 
recording, for each occurrence of the pattern of interest found in the waveform data, one or more measurements corresponding to one or more characteristics of the occurrence of the pattern of interest;
Attorney Docket No.: NLIDP003C12 Serial No.: 16/844,849recording, for each occurrence of the pattern of interest found in the waveform data, a point in the waveform data corresponding to the occurrence of the pattern of interest or a range of the waveform data corresponding to the occurrence of the pattern of interest; and 
generating search results, the search results identifying at least some occurrences of the pattern of interest and, the corresponding one or more measurements.  
34. (Currently Amended) A computer program product, comprising one or more non-transitory computer-readable media having computer program instructions stored therein, the computer program instructions being configured such that, when executed by one or more computing devices, the computer program instructions cause the one or more computing devices to:
identify a dithered pattern entirely outside of a region of search in waveform data; 
generate one or more dithered knowledge elements based on the dithered pattern; 
search for occurrences of the pattern of interest in the waveform data by comparing input vectors derived from the waveform data to the one or more data vectors and by comparing the input vectors with the one or more dithered knowledge elements; 
record, for each occurrence of the pattern of interest found in the waveform data, one or more measurements corresponding to one or more characteristics of the occurrence of the pattern of interest; 
Attorney Docket No.: NLIDP003C12 Serial No.: 16/844,849record, for each occurrence of the pattern of interest found in the waveform data, a point in the waveform data corresponding to the occurrence of the pattern of interest or a range of the waveform data corresponding to the occurrence of the pattern of interest; and 
generate search results, the search results identifying at least some occurrences of the pattern of interest and, the corresponding one or more measurements.  

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose the examiner amendments, as presented above, and the combination of the prior art of record would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.
As an initial matter, the examiner notes that the instant application is a continuation of application 14/472,247 which the undersigned examiner found allowable for similar reasons. While not necessarily dispositive of the instant application’s reasons for allowance, the parent application appears to recite similar subject matter as the instant application and therefore for at least the reasons given in the parent application, the instant application is allowable. 
Additionally, upon further search and consideration, the examiner identified prior art of record, Lin et al. (“Finding Motifs in Time Series”, NPL 2002). 
Lin discloses, among other things, a dithered pattern. For example, Section 2 gives the definitions of terms used in the reference. Note Definitions 1-4. Of note, Definition 2 “Subsequence: Given a time series T of length m, a subsequence C of T is a sampling of length n<m of contiguous position from T”. This subsequence would teach “dithered pattern”. Additionally, definition 3. “Match: Given a positive real number R (called range) and a time series T containing a subsequence C beginning at position p and A subsequence M beginning at q, if D(C, M) [is less than or equal to] R, then M is called a matching subsequence of C….” 
This definition appears to disclose, under BRI, the identification of a dithered pattern. 
Importantly, though, Lin does NOT appear to disclose that the dithered pattern occurs is otherwise identifies entirely outside the region of search. In order for Lin to teach or even render obvious the claim language, Lin would have to disclose identifying a partial pattern (e.g. a dithered pattern), that occurs in a region that is not being searched. That is, it occurs entirely outside the region of search. Lin does NOT disclose, either alone or in any hypothetical combination, this feature. 
Thus, the prior art of record, does not disclose the claimed language and therefore Claims 2, 18, and 34 and their respective dependents are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934. The examiner can normally be reached 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEN CHRISTOPHER TAMULONIS/Examiner, Art Unit 2126     
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126